DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thorwarth (U.S. Patent Publication No. 2018/0029178).
Regarding Claim 1, Thorwarth teaches a method for assembling a product or a portion of a product, on an assembly site (Fig. 7, 1), comprising an assembly line, the assembly line comprising a plurality of assembly stations (Fig. 7, 18-21) and at least one movable platform (Fig. 7, 5), the method comprising the following steps applied to each movable platform of the at least one movable platform:
a) loading on the movable platform a plurality of objects (Fig. 7, 2) ([0051]; multi-part), comprising one or several elementary part(s) ([0115]: component set), the plurality of objects comprising a portion of the product ([0055]: intermediate product) to be assembled on the assembly line ( [0070], [0076], [0114] & [0119]: lines 15-17),
b) displacing the movable platform (Fig. 7, 5) up to an assembly station (Fig. 7, 18-21) of the plurality of assembly stations of the assembly line ([0119]: lines 15-17);

d) modifying, or assembling the one or several object(s) transferred at step c), so as to constitute an intermediate object ([0055]: intermediate product) ([0115]: welding robots for joining);
e) transferring on the movable platform (Fig. 7, 5) the intermediate object constituted at the step d), such that, for the following steps of the method, the one or several object(s) transferred at step c) are replaced in the plurality of objects by the intermediate object constituted at step d) ([0117]: the workpiece is placed back on the conveying means (5));
f) repeating steps b) to e) so that the platform (Fig. 7, 5) is successively displaced from an assembly station, where the intermediate object is constituted, to another station, where another intermediate object is constituted ([0066], [0078], [0117], the assembled workpiece is transported into the next manufacturing system).
Regarding Claim 2, Thorwarth teaches the method according to claim 1, wherein step a) is preceded by a step a0) of configuring each movable platform of the at least one movable platform ([0071]-[0072]: LAMs (6) is a part of a conveying means (5) and can be configured for various workpieces (2).).
Regarding Claims 5 and 13, Thorwarth teaches the method according to claims 1 and 2, wherein the at least one movable platform (Fig. 7, 5) is displaced by an autonomous vehicle driven by a programmed system ([0011], [0065]: programmable conveyor tracks).
Regarding Claims 6 and 17, Thorwarth teaches the method according to claims 1 and 2, wherein the at least one movable platform (Fig. 7, 5) carries at least one handling robot to carry out at least one portion of steps a), and/or c), and/or e) of the method ([0112]: robot).
Examiner notes that the limitations such as “to carry out at least one portion of steps a), and/or c), and/or e) of the method” is statements of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention 
Regarding Claim 8, Thorwarth teaches the method according to claim 1, wherein the assembled product is a motor vehicle or a portion of a motor vehicle ([0002]: vehicle bodies).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7, 9-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorwarth (U.S. Patent Publication No. 2018/0029178), as applied to Claims 1-4, 9, 12, 18, and 19 and further in view of Eberl (U.S. Patent Publication No. 2019/0127000).
Regarding Claims 3 and 9, Thorwarth teaches the method according to claims 1 and 2, but, does not explicitly teach wherein step a) is followed by a step a1) of automated check-up of the loading of each movable platform of the at least one movable platform.
Eberl teaches step a) is followed by a step a1) of automated check-up of the loading of each movable platform (Fig. 1, 20) of the at least one movable platform ([0042]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the workpiece inspection station between steps of a) and b) of Thorwarth in order to verify the type and position of the workpiece on the movable platform prior to processing the workpieces in the assembly station as suggested in Eberl [0010].
Regarding Claims 4, 10, 11, and 12, Thorwarth teaches the method according to claims 1, 2, 3 and 9 wherein the assembly site can be configured in any desired way including assembly stations (Fig. 7, 18-21) working in a parallel operation ([0104]: parallel operation, [0105]: parallel in two or more functionally equivalent manufacturing systems, Fig. 1 shows matrix of assembly stations with conveying paths (7)), each dedicated to the assembly of one or several partial assemblies of a portion of a product ([0104]-[0105]), the method comprising the following additional steps, carried out before step b):
aa) displacing a movable platform (Fig. 1, 20) from the at least one movable platform up to the assembly stations ([0016], lines 4-5 & [0119]: lines 15-17);
and the method comprising the following additional step, carried out following step f):
g) repeating steps aa), b) to f) so that the movable platform is successively displaced from an assembly line on which at least one partial assembly is assembled to another assembly line on which another partial assembly is assembled ([0107]: the finished workpiece can be delivered directly to a further manufacturing zone.).
Thorwarth does not explicitly teach a plurality of assembly lines and ab) checking up the loading of the movable platform and, depending on the result of this check-up, configuring the 
Thorwarth teaches different workpieces manufactured by assembly stations (Fig. 7, 18-21) in a parallel operation ([0104]: parallel operation, [0105]: parallel in two or more functionally equivalent manufacturing systems) and a further manufacturing zone ([0107]).  Therefore, it would have been obvious to one of ordinary skill in the art that groups of assembly stations would form a plurality of assembly lines wherein each assembly line would manufacture a particular workpeice and/or the finished workepiece in one assembly line can be delivered to another assembly line for an additional production process.  
Eberl teaches ab) checking up the loading of the movable platform prior to displacing the movable platform to the assembly station ([0042]-[0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inspect the workpieces on the movable platform at the assembly line of Throwarth prior to displacing the movable platform to the assembly station in order to ensure correct workpieces are properly positioned on the movable platform prior to the assembly process.
In case if any issues such as wrong parts, incorrect position of parts and etc. are found during the check-up, it would have been obvious to  correct the issues by various means including configuring the movable platform and completing the loading in order to ensure a smooth transfer of the workpieces to the assembly workstation.   
Regarding Claims 7 and 19, Thorwarth teaches the method according to claims 1 and 18, wherein the at least one movable platform comprises a type identifier reading successively by each assembly station (Fig. 7, 18-21) of the plurality of assembly stations, said type identifier containing information relating to the product or to the portion of a product to be assembled 
Thorwarth does not explicitly teach an electronic memory, accessible in writing and said information being updated and used by each assembly station of the plurality of assembly stations. 
Eberl teaches an electronic memory (Fig. 2, 8: RFID contains an electronic memory), accessible in writing and reading by the inspection device (32) ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data carrier (8) of Eberl as the type identifier of Thorwarth in order to not only read the type of workpieces carried by the movable platform, but also, write an information on the data carrier such as the workstation identifier in order to keep track of the workstations that the movable platform visited which then can be used by the subsequent workstations to verify a proper sequence of the manufacturing process.  
Regarding Claims 14, 15 and 16, Thorwarth/Eberl teach the method according to claims 3, 4 and 12, wherein the at least one movable platform (Thorwarth Fig. 7, 5) is displaced by an autonomous vehicle driven by a programmed system (Thorwarth [0011], [0065]: programmable conveyor tracks).
Regarding Claim 18, Thorwarth/Eberl teach the method according to claim 16, wherein the at least one movable platform (Thorwarth Fig. 7, 5) carries at least one handling robot to carry out at least one portion of steps a), and/or c), and/or e) of the method (Thorwarth [0112]: robot).
Examiner notes that the limitations such as “to carry out at least one portion of steps a), and/or c), and/or e) of the method” is statements of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the 
Regarding Claim 20, Thorwarth/Eberl teaches the method according to claim 19, wherein the assembled product is a motor vehicle or a portion of a motor vehicle (Thorwarth [0002]: vehicle bodies).

Response to Arguments
Applicant's arguments filed on 12/10/2021 have been fully considered but they are not persuasive. On page 9 of the applicant’s argument, applicant argues that Thorwarth and Eberl fail to teach “a plurality of objects, comprising one or several elementary part(s) and/or one of several partial assemblies, the plurality of objects comprising the whole set of objects constituting the product to be assembled or a portion of the product to be assembled on the assembly line” in the currently amended claim 1.  As indicated in the above rejection under 35 U.S.C. 102(1)(2), Thorwarth teaches a plurality of objects comprising one or several elementary part(s) ([0051]: work pieces can be single-part or multi-part), the plurality of objects comprising a portion of the product to be assembled on the assembly line ([0055]: intermediate product is a portion of an end product.).  It is not necessary for the prior art to teach the remaining claim limitations in question such as “one of several partial assemblies and the product to be assembled” as the claim uses an alternative language (e.g. “and/or”) prior to these limitations.  Examiner would like to note that even if the claim is rewritten, such that, these limitations are required to be taught, Throwarth teaches connecting intermediate product to further workpiece components or to intermediate products to create an end product according to [0055].  Therefore, it would have bene obvious to one of ordinary skill in the art to use the same manufacturing system to transfer and assemble the intermediate products made of the elementary part(s) to create an end product.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        1/6/2022